DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 7/26/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/AMBER R ANDERSON/           Supervisory Patent Examiner, Art Unit 3678                                                                                                                                                                                             
11/4/2021



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabhorn (US 5595458) in view of Lipscomb (US 20170121922) and Hastings (US 2008/0019780).
Grabhorn both teaches an erosion control roll comprising:
a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular netting having a first closed end and a second closed end, and
a fill material within the interior, wherein the erosion control roll is tubular, and wherein the erosion control roll is flexible and positionable where it can provide one or more of erosion control, sediment separation, water flow diversion, and a fire barrier (see abstract, col. 2 lines 25-66).


Hastings teaches erosion control roll that has a length of at least about 6 feet (see para 0042).  It would have been considered obvious to one of ordinary skill in the art to modify Grabhorn by replacing the fill material with material consisting essentially of mineral wool as taught by Lipscomb since such a modification provides numerous advantages but not limited to providing erosion protection, increasing longevity, resisting the spread of wild fires etc.
Further, it would have been considered obvious to one of ordinary skill in the art to modify Grabhorn to wherein the erosion control roll has a length of at least about 6 feet as taught by Hastings since such a modification would be based on the desired area of protection.
Re claim 2, wherein the netting comprises polyethylene, high density polyethylene, or burlap (see col. 2 line 25+ of Grabhorn).
Re claim 4,  the erosion control roll has a length of from about 6 feet to about 25 feet (see para 0042 of Hastings).
Re claim 7, it would have been considered obvious to one of ordinary skill in the art to further modify Grabhorn (as modified above) to have the outer casing about 6 inches to 
Re claim 8, it would have been considered obvious to one of ordinary skill in the art to further modify Grabhorn (as modified above) to have the outer casing about 8 inches to about 12 inches in width/diameter as taught by Hastings (para 0042) since such a modification would be based on the desired area of protection.
Re claim 9, wherein the mineral wool comprises stone wool (see para 0028 of Lipscomb).



Claims 1,2,4,7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikell (US 6422787) in view of Lipscomb (US 20170121922) and Hastings (US 2008/0019780).
Mikell teaches an erosion control roll comprising:
a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular netting having a first closed end and a second closed end, and
a fill material within the interior, wherein the erosion control roll is tubular, and wherein the erosion control roll is flexible and positionable where it can provide one or more of erosion control, sediment separation, water flow diversion, and a fire barrier (see abstract, col. 1 lines 10-15, col. 2 lines 5-10, 35-60).


Hastings teaches erosion control roll that has a length of at least about 6 feet (see para 0042).  It would have been considered obvious to one of ordinary skill in the art to modify Mikell by replacing the fill material with material consisting essentially of mineral wool as taught by Lipscomb since such a modification provides numerous advantages but not limited to providing erosion protection, increasing longevity, resisting the spread of wild fires etc.
Further, it would have been considered obvious to one of ordinary skill in the art to modify Mikell to wherein the erosion control roll has a length of at least about 6 feet as taught by Hastings since such a modification would be based on the desired area of protection.
Re claim 2, wherein the netting comprises polyethylene, high density polyethylene, or burlap (see col. 2 line 45+ of Mikell).
Re claim 4,  the erosion control roll has a length of from about 6 feet to about 25 feet (see para 0042 of Hastings).
Re claim 7, it would have been considered obvious to one of ordinary skill in the art to further modify Mikell (as modified above) to have the outer casing about 6 inches to 
Re claim 8, it would have been considered obvious to one of ordinary skill in the art to further modify Mikell (as modified above) to have the outer casing about 8 inches to about 12 inches in width/diameter as taught by Hastings (para 0042) since such a modification would be based on the desired area of protection.
Re claim 9, wherein the mineral wool comprises stone wool (see para 0028 of Lipscomb).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabhorn (US 5595458) in view of Lipscomb (US 20170121922) and Hastings (US 2008/0019780).
Grabhorn teaches an erosion control roll comprising:
a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular netting having a first closed end and a second closed end, and
a fill material within the interior, wherein the erosion control roll is tubular, and wherein the erosion control roll is flexible (see abstract, col. 2 lines 25-66).
Grabhorn discloses the invention substantially as claimed.  However, 
Grabhorn is silent about the fill material consists essentially of mineral wool,
and the outer casing has a length from about 2 feet to about 6 feet, and
wherein the erosion control roll has a width of from about 8 inches to about 12 inches and is positionable in or near a drain to reduce the amount of sediment entering the drain.

Hastings teaches erosion control roll wherein the outer casing has a length from about 2 feet to about 6 feet, and wherein the erosion control roll has a width of from about 8 inches to about 12 inches and is positionable in or near a drain to reduce the amount of sediment entering the drain (see para 0042, see Fig. 6A). 
It would have been considered obvious to one of ordinary skill in the art to modify Grabhorn by replacing the fill material with material consisting essentially of mineral wool as taught by Lipscomb since such a modification provides numerous advantages but not limited to providing erosion protection, sediment separation, water flow diversion, resisting the spread of wild fires etc.
Further, it would have been considered obvious to one of ordinary skill in the art to modify Grabhorn to wherein the outer casing has a length from about 2 feet to about 6 feet, and wherein the erosion control roll has a width of from about 8 inches to about 12 inches and is positionable in or near a drain to reduce the amount of sediment entering the drain as is taught by Hastings since such a modification would be based on the desired area of protection and to reduce the amount of sediment entering a drain or the like.






Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikell (US 6422787) in view of Lipscomb (US 20170121922) and Hastings (US 2008/0019780).
Mikell teaches an erosion control roll comprising:
a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular netting having a first closed end and a second closed end, and
a fill material within the interior, wherein the erosion control roll is tubular, and wherein the erosion control roll is flexible (see abstract, col. 1 lines 10-15, col. 2 lines 5-10, 35-60).
Mikell discloses the invention substantially as claimed.  However, 
Mikell is silent about the fill material consists essentially of mineral wool,
and the outer casing has a length from about 2 feet to about 6 feet, and
wherein the erosion control roll has a width of from about 8 inches to about 12 inches and is positionable in or near a drain to reduce the amount of sediment entering the drain.
Lipscomb teaches fill material consisting essentially of mineral wool (member 16 only,  34, para 0020, 0025, 0026, 0028, 0031, 0033, 0045, 0048, 0049, 0051) that provides one or more of erosion control, sediment separation, water flow diversion, and a fire barrier.

It would have been considered obvious to one of ordinary skill in the art to modify Mikell by replacing the fill material with material consisting essentially of mineral wool as taught by Lipscomb since such a modification provides numerous advantages but not limited to providing erosion protection, sediment separation, water flow diversion, resisting the spread of wild fires etc.
Further, it would have been considered obvious to one of ordinary skill in the art to modify Mikell to wherein the outer casing has a length from about 2 feet to about 6 feet, and wherein the erosion control roll has a width of from about 8 inches to about 12 inches and is positionable in or near a drain to reduce the amount of sediment entering the drain as is taught by Hastings since such a modification would be based on the desired area of protection and to reduce the amount of sediment entering a drain or the like.
Claims 16,17,19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabhorn (US 5595458) in view of Lipscomb (US 20170121922) and Hastings (US 2008/0019780).
Grabhorn teaches an erosion control roll comprising:
a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular netting having a first closed end and a second closed end, and

Grabhorn discloses the invention substantially as claimed.  However, Grabhorn is silent about the fill material consists of mineral wool and the erosion control roll has a length of at least about 6 feet.  Lipscomb teaches fill material that consists of mineral wool (member 16 only, 34, para 0020, 0025, 0026, 0028, 0031, 0033, 0045, 0048, 0049, 0051) that provides one or more of erosion control, sediment separation, water flow diversion, and a fire barrier.
Hastings teaches erosion control roll that has a length of at least about 6 feet (see para 0042).  It would have been considered obvious to one of ordinary skill in the art to modify Grabhorn by replacing the fill material with material consisting of mineral wool as taught by Lipscomb since such a modification provides numerous advantages but not limited to providing erosion protection, increasing longevity, resisting the spread of wild fires etc.
Further, it would have been considered obvious to one of ordinary skill in the art to modify Grabhorn wherein the erosion control roll has a length of at least about 6 feet as taught by Hastings since such a modification would be based on the desired area of protection.
Re claim 17, wherein the netting comprises polyethylene, high density polyethylene, or burlap (see col. 2 line 25+, Grabhorn).

Re claim 20, it would have been considered obvious to one of ordinary skill in the art to modify Grabhorn (as modified above) to have the outer casing about 6 inches to about 24 inches in width/diameter as taught by Hastings (para 0042) since such a modification would be based on the desired area of protection.
Re claim 21, it would have been considered obvious to one of ordinary skill in the art to modify Grabhorn (as modified above) to have the outer casing about 8 inches to about 12 inches in width/diameter as taught by Hastings (para 0042) since such a modification would be based on the desired area of protection.
Re claim 22, wherein the mineral wool comprises stone wool (see para 0028 of Lipscomb).

Claims 16,17,19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikell (US 6422787) in view of Lipscomb (US 20170121922) and Hastings (US 2008/0019780).
Mikell teaches an erosion control roll comprising:
a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular netting having a first closed end and a second closed end, and
a fill material within the interior, wherein the erosion control roll is tubular, and wherein the erosion control roll is flexible and positionable where it can provide one or more of erosion control, sediment separation, water flow diversion, and a fire barrier (see abstract, col. 1 lines 10-15, col. 2 lines 5-10, 35-60).

Hastings teaches erosion control roll that has a length of at least about 6 feet (see para 0042).  It would have been considered obvious to one of ordinary skill in the art to modify Mikell by replacing the fill material with material consisting of mineral wool as taught by Lipscomb since such a modification provides numerous advantages but not limited to providing erosion protection, increasing longevity, resisting the spread of wild fires etc.
Further, it would have been considered obvious to one of ordinary skill in the art to modify Mikell wherein the erosion control roll has a length of at least about 6 feet as taught by Hastings since such a modification would be based on the desired area of protection.
Re claim 17, wherein the netting comprises polyethylene, high density polyethylene, or burlap (see col. 2 line 45+ of Mikell).
Re claim 19,  the erosion control roll has a length of from about 6 feet to about 25 feet (see para 0042 of Hastings).
Re claim 20, it would have been considered obvious to one of ordinary skill in the art to modify Mikell (as modified above) to have the outer casing about 6 inches to about 24 
Re claim 21, it would have been considered obvious to one of ordinary skill in the art to modify Mikell (as modified above) to have the outer casing about 8 inches to about 12 inches in width/diameter as taught by Hastings (para 0042) since such a modification would be based on the desired area of protection.
Re claim 22, wherein the mineral wool comprises stone wool (see para 0028 of Lipscomb).


Claims 3,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grabhorn in view of Lipscomb and Hastings as applied to claim 1 above, and further in view of Kliewer et al. (US 5830281).
Grabhorn (as modified above) discloses the invention substantially as claimed.
However, Grabhorn (as modified above) is silent about the first and second ends being closed via tie clips. Kliewer et al. teaches to close the ends of an erosion control roll via tie clips (22, col. 3). It would have been considered obvious to one of ordinary skill in the art to further modify Grabhorn (as modified above) to close both ends of the erosion  roll with tie clips as taught by Kliewer et al. since such a modification allows one to open and close the ends rapidly.

Claims 3,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikell in view of Lipscomb and Hastings as applied to claim 1 above, and further in view of Kliewer et al. (US 5830281).
Mikell (as modified above) discloses the invention substantially as claimed.
However, Mikell (as modified above) is silent about the first and second ends being closed via tie clips. Kliewer et al. teaches to close the ends of an erosion control roll via tie clips (22, col. 3). It would have been considered obvious to one of ordinary skill in the art to further modify Mikell (as modified above) to close both ends of the erosion  roll with tie clips as taught by Kliewer et al. since such a modification allows one to open and close the ends rapidly.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 16 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It should be noted that Lipscomb teaches a fill material consisting of or consisting essential of mineral wool (e.g. stone wool) which can be used as a means to prevent soil erosion and resist the spread of wildfires (member 16 only,  34, para 0013, 0020, 0025, 0026, 0028, 0031, 0033, 0045, 0048, 0049, 0051).
Grabhorn and Mikell both teach an erosion control roll comprising: a porous outer casing having an interior, the porous outer casing comprising a single piece of tubular 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
11/4/2021